DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 23, 24, and 26-32 have been examined.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 gives rise to an objection. It is not clear whether it is to be regarded as an independent claim, or as depending from claim 9.  If claim 24 is a dependent claim, issues arise because it is directed to a machine, whereas claim 9 is directed to a process.  When statutory category is switched like this, the infringement test is applied: the claim in dependent form is improper if it would be possible to commit literal infringement of the dependent claim without committing literal infringement of the claim from which it depends.  One may possess a device as recited in claim 24 without actually implementing the method of claim 9; therefore, claim 24 fails the infringement test.  It would be better to rewrite claim 24 to expressly recite performing the operations of method, using language essentially copied from claims 1 and 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the pre-stored body parameter” in the fifth line, and recites the limitation “the pre-stored makeup time parameter” in the fifth and sixth lines.  There is insufficient antecedent basis for these limitations in claim 2, or in claim 1, from which claim 2 is stated to depend.  Claim 1 does recite “a body parameter, and a makeup time parameter”, but these are not recited as pre-stored.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the client device” in the fifth line.  There is insufficient antecedent basis for this limitation in the claim, or in claim 1, from which claim 7 is stated to depend.

Claim 26 recites the limitation “the pre-stored body parameter” in the fifth line, and recites the limitation “the pre-stored makeup time parameter” in the fifth and sixth lines.  There is insufficient antecedent basis for these limitations in claim 26, or in claim 23, from which claim 26 is stated to depend.  Claim 23 does recite “a body parameter, and a makeup time parameter”, but these are not recited as pre-stored.
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “the client device” in the fifth line.  There is insufficient antecedent basis for this limitation in the claim, or in claim 23, from which claim 31 is stated to depend.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites an electronic device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 23, 24, 26-28, and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a makeup scheme recommendation method, which is an abstract. This judicial exception is not integrated into a practical application as set forth below. Claims 1-4, 7-11, 23, 24, 26-28, and 31-32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.  Claims 5, 6, 29, and 30, however, are found patent-eligible under 35 U.S.C. 101, being deemed to be significantly more than the judicial exception.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents (barring claim 24, if claim 24 counts as dependent); independent claim 23 recites a device, and therefore falls within the Mayo test, Step 1).  Claims 1-4, 7-11, 23, 24, 26-28, and 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically mental processes, without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a makeup scheme recommendation method, and corresponding devices.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  (Some of the instant claims need not even involve any use of a computer or telecommunications.)  Adding insignificant extra-solution activity to the judicial exception (e.g., providing a recommended makeup scheme to a client device, presumably by transmitting it) is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to a different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the Mayo test, Step 2A, Prong 2).
There are no additional elements recited in claims 1-4, 7-11, 23, 24, 26-28, and 31-32 to raise them to significantly more than the judicial exception.  In particular, claims 1-4, 7-11, 23, 24, 26-28, and 31-32 do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as acquiring makeup parameters of a user, searching for a target makeup scheme matching the makeup parameters from a makeup scheme pool, optimizing the target makeup scheme with cosmetic information about the user, generating a recommended makeup scheme, and providing the recommended makeup scheme to the user, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 1 recites a makeup scheme recommendation method, comprising: acquiring makeup parameters of a user, the makeup parameters comprising at least one of an environment parameter, a body parameter, and a makeup time parameter; searching for a target makeup scheme matching the makeup parameters from a makeup scheme pool; optimizing the target makeup scheme in accordance with cosmetic information about the user, and generating a recommended makeup scheme, the cosmetic information being used to indicate cosmetics owned by the user; and providing the recommended makeup scheme to the user.  This could be performed essentially as a mental process, with the optimizing being a matter of human 
Claim 2, which depends from claim 1, recites that the acquiring makeup parameters of the user comprises at least one of: acquiring position information from a client device of the user, and searching for the environment parameter corresponding to the position information; and acquiring at least one of the pre-stored body parameter and the pre-stored makeup time parameter of the user.  The second acquiring step need not involve any technology, and performing either acquiring operation meets the limitations of claim 2.  However, even further analyzing the first acquiring step under §101, Yamagishi (U.S. Patent Application Publication 2010/0099383), published eight years before inventors’ priority date, discloses, “a technology for acquiring the current position information from the mobile phone is conventionally used for a criminal investigation.”  (Paragraph 3, emphasis added).  Hughes et al. (U.S. Patent Application Publication 2015/0121464) discloses the use of Global Positioning System to determine the locations of mobile devices, and then discloses, “Additionally or alternatively, the physical or geographic location of mobile devices 110, 112, or 114 may be obtained or estimated using any of various well-known techniques for deriving such geographic location information”, with examples given (paragraph 25, emphasis added; see also Figure 5).  Thus, only well-understood, routine, and conventional technology would be required to perform both of the (alternatively claimed) steps of claim 2.  Claim 3, which Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, transmitting the recommended makeup scheme to the client device as data would require only well-understood, routine, and conventional functions and technology.  The limitations of claims 2 and 3, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.
Claim 4, which depends from claim 1, recites that each makeup scheme in the makeup scheme pool is provided with a parameter group, and searching for the target makeup scheme matching the makeup parameters from the makeup scheme pool comprises ranking matching scores between the parameter groups and the makeup parameters in a descending order, and searching for N target makeup schemes corresponding to N top matching scores from the makeup scheme pool, where N is an integer greater than or equal to 1.  Since N can be equal to 1, the claim can reduce to searching for a single target makeup scheme corresponding to a single top matching 
Claim 7, which depends from claim 1, recites that the method further comprises: prior to optimizing the target makeup scheme in accordance with cosmetic information about the user, and generating the recommended makeup scheme, receiving the cosmetic information from [a] client device, wherein the cosmetic information comprises at least one of a cosmetic type, a cosmetic name, a cosmetic purchasing date, a cosmetic price, a cosmetic manufacturer, a cosmetic production date, a cosmetic expiration date, and a cosmetic volume.  Having the cosmetic information be one or more of the listed information items is not technological.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, receiving the cosmetic information from a client device requires only well-understood, routine, and conventional functions and 
Claim 9, which depends from claim 1, recites that the method further comprises: transmitting, by a client device, position information to the cloud, so as to enable a cloud device to acquire makeup parameters of a user, search for a target makeup scheme matching the makeup parameters from a makeup scheme pool, optimize the target makeup scheme in accordance with cosmetic information about the user, and generate a recommended makeup scheme, the makeup parameters comprising at least one of an environment parameter, a body parameter, and a makeup time parameter, the cosmetic information being used to indicate cosmetics owned by the user; and receiving the recommended makeup scheme from the cloud, and outputting the recommended makeup scheme.  This largely recapitulates claim 1, with the addition of a client device, transmission to the cloud, receiving the recommended makeup scheme from the cloud, and outputting the recommended makeup scheme.  Transmitting to the cloud is not defined in the specification, but presumably means transmitting information through the Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Official notice is taken that it has long been well-understood, routine, and conventional to output information (e.g., to display information found or retrieved by a computer, or received from another computer, on a computer monitor, or print it on paper, using a printer).  Thus, implementing the operations of claim 9 would require only well-understood, routine, and conventional functions and technology.  In accordance with the Supreme Court’s ruling in Alice Corporation v. CLS Bank, having a computer perform operations which a human being could perform does not suffice to make them patent-eligible.  Claim 10, which depends from claim 9, recites that the method further comprises: prior to receiving the recommended makeup scheme from the cloud, transmitting, by the client device, the cosmetic information to the cloud, wherein the cosmetic information comprises at least one of a cosmetic type, a cosmetic name, a cosmetic purchasing date, a cosmetic price, a cosmetic manufacturer, a 
Claim 24 recites an electronic device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the makeup scheme recommendation method according to claim 9.  Official notice is taken that electronic devices comprising memories, processors, and stored computer programs have long been well-understood, routine and conventional.  In accordance with the Supreme Court’s ruling in Alice Corporation v. CLS Bank, having a computer 
Independent claim 23 recites a cloud device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the makeup scheme recommendation method, corresponding to that of claim 1.  Official notice is taken that devices comprising memories, processors, and stored computer programs have long been well-understood, routine and conventional.  In accordance with the Supreme Court’s ruling in Alice Corporation v. CLS Bank, having a computer perform operations which a human being could perform does not suffice to make them patent-eligible.  Claim 23 is therefore rejected under 35 U.S.C., for essentially the reasons set forth above with regard to claim 1.
Claims 26 and 27 are parallel to claims 2 and 3, respectively, and are therefore rejected under 35 U.S.C., for essentially the reasons set forth above with regard to claims 2 and 3.
Claim 28 is parallel to claim 4, and is therefore rejected under 35 U.S.C., for essentially the reasons set forth above with regard to claim 4.  
Claims 31 and 32 are parallel to claims 7 and 8, respectively, and are therefore rejected under 35 U.S.C., for essentially the reasons set forth above with regard to claims 7 and 8.

Claim 5, which depends from claim 4, specifies further complexities, wherein N is an integer greater than 1.  Claim 5 is thus deemed to raise the complexity of the method Therefore, claim 5 and parallel claim 29 are patent-eligible under 35 U.S.C. 101.  
Claim 6, which depends from claim 1, specifies further complexities.  Claim 6 recites that information about the cosmetic j comprises at least one of a name and usage amount information of the cosmetic j; this is not technological, and using a cosmetic’s name, or even usage amount information, does not make the claimed method more than a mental process.  However, claim 6 also recites that the method comprises adding a cosmetic j in a step i of the target makeup scheme, and generating the recommended makeup scheme, wherein the target makeup scheme comprises M steps, where M is an integer greater than 1, and step i is one of the M steps, and wherein the cosmetic j is one of the cosmetics owned by the user and used in the step i.  Claim 6 is thus deemed to raise the complexity of the method to what could not likely be a mental process for most human beings.  Therefore, claim 6 and parallel claim 30 are patent-eligible under 35 U.S.C. 101.    

Allowable Subject Matter
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 101, as is claim 24; claims 2, 3, 7, 8, and 24 are also rejected under 35 U.S.C. 112.  However, claim 1 recites non-obvious subject matter, as do its dependents and claim 24.  Claims 5 and 6 are therefore objected to as depending from rejected claims, but not themselves rejected.  
Claims 23, 26, 27, 28, 31, and 32 are rejected under 35 U.S.C. 101; claims 26, 27, 31, and 32 are also rejected under 35 U.S.C. 112.  However, claim 23 recites non-
The following is a statement of reasons for the indication of allowable subject matter:  Rousay (U.S. Patent Application Publication 2015/035661) discloses cosmetic matching and recommendation, and is relevant to the claimed invention.  Chinese patent documents CN 105138648 and CN 106446207 (made of record by Applicant, and evaluated by examiner on the basis of the provided machine translations) are also relevant to the claimed invention.  However, these and other references do not disclose the specifics of claims 1, 23, and 24, in particular, and in context, optimizing the target makeup scheme in accordance with cosmetic information about the user, and generating a recommended makeup scheme, the cosmetic information being used to indicate cosmetics owned by the user.  Miller (U.S. Patent Application Publication 2015/0250294) discloses a database of cosmetic items currently owned by the user (paragraphs 1 and 15).  However, Miller does not, in combination with the other art regarding cosmetic recommendations, etc., disclose, teach, or reasonably suggest the claimed method and devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gu et al. (U.S. Patent 10,592,932) disclose an intelligent dresser and corresponding cloud expert device.
Miller (U.S. Patent Application Publication 2015/0250294) discloses systems and methods for previewing beauty cosmetic applications using an electronic device.  
Gil (WO 2012/176958 A1) discloses a system for experiencing, recommending, and purchasing cosmetics using a virtual beauty room. 
The anonymous article, “MyBeautyBazaar Launches Premium Skin Care Brands Under One Roof,” discloses products specially formulated for Asian skin tome that varies from season to season, and for all ages and skin types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 21, 2021